DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Claims Pending
Claims 1-14 will be examined on the merits.

 Drawings
The drawings, filed on July 24, 2021, have been approved.

Title
The title has been amended to read “Light Regulation Method for Promoting Accumulation of Cannabinoid Substances,” to correct a misspelling of “Regulation” in the ADS.

Objection to the Specification
The disclosure is objected to because of the following informalities: the title of the specification should be amended to correct the misspelling of “Reguation”. 
Appropriate correction is required.

Information Disclosure Statement
The Information Disclosure Statement filed on July 24, 2021 has not been considered due to the numerous errors in citations Nos. 1-8. Applicant should amend the IDS accordingly for each citation to correct the wrong author cited, spacings, words that need to be capitalized or not in the title, missing page numbers (or at least the number of pages if the page numbers are missing) and punctuations. For example, all titles should be written as they appear on the reference such as in citation No. 1, “The Effect of Light Spectrum on the Morphology and Cannabinoid Content of Cannabis sativa L.” In addition to citation No. 1, it is not clear what “12 June 2018 (2018-06-12)” means and is missing the page numbers. The year, 2018, is sufficient.  It is requested that 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112, (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

Claim 3 recites the limitation “the light source” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the light source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation “the LED light source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 fails to further limit the green light spectrum of claim 4.

Claim 7 recites the limitation “the blue light” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation “the red light” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the peak wavelength” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

9 recites the limitation “the photon number” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 discloses “a ratio” which implies more than one ratio. It is suggested to Applicant to amend the claim to read --the ratio-- as this would indicate that only one ratio is disclosed.

Claim 10 recites the limitation “the LED light source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the light source” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In claims 13 and 14, Applicant recites that a “a ratio of the green light in the LED light source is 25-42%.” This is unclear as a ratio means that one object is compared to another object. It is also unclear if Applicant is meaning to disclose a percentage or a ratio. Applicant should present the claim it is supposed to be like such as in claims 6 and 9, which is the correct way. 

All other cited claims depend directly or indirectly from rejected claims and are, therefore, also rejected under U.S.C. 112 (b) for the reasons set forth above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-14 of co-pending Application No. 17/384,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of adding an irradiation of green light into an indoor growing environment of cannabis to improve the accumulation of CBD where the light source is an LED light source and where the green light peak wavelength is 505-526 nm and is a combined irradiation with other wavelength bands or independent irradiation. Additionally, the LED light source is composed of 11.6-16.4% blue light with a peak wavelength of 440-660 nm, 46.4-65.6% red light with a peak wavelength of 655-690 nm and 18-42% green light with a peak wavelength of 505-526 nm. The invention claimed in the ‘714 application is drawn to a method for promoting accumulation of cannabidiol (CBD) by adding an 

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘714 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1, 5, 7 and 9-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-13 of co-pending Application No. 17/384,724. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of adding an irradiation of blue, red and green lights to an indoor growing environment to improve the accumulation of levels and yields of TJC and CBD and where the light source is and LED light source. The instant application claims using a green light into an indoor growing environment of cannabis to improve the accumulation of CBD where the light source is an LED light source and where the green light peak wavelength is 505-526 nm and is a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-660 nm, a red light with a peak wavelength of 655-690 nm and a green light with a peak wavelength of 505-526 nm and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where an initial light intensity is 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4. The invention claimed in the ‘724 application is drawn to a method for promoting levels and yields of THC and CBD by administering an irradiation of a combined light source including red light, green light and blue light in an indoor growing environment of cannabis and where the light source in the 2s, a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4.

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘724 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,032,975. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims using a green light into an indoor growing environment of cannabis to improve the accumulation of THC where the light source is an LED light source and where the green light peak wavelength is 505-526 nm and is a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-460 nm, a red light with a peak wavelength of 655-690 nm and a green light with a peak wavelength of 505-526 nm and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4. The patent no. ‘975 claims green-yellow light into an indoor growing environment of cannabis to improve the accumulation of THC where the light source is an LED light source and the LED light source comprises 10-18.4% blue light, 40-73.6% red light, and 8-34% green-yellow light and where the green-yellow light peak wavelength is 506-571 nm and is a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-450 nm, a red light with a peak wavelength of 655-665 nm and a green-yellow light with a peak wavelength of 506-571 nm and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and 2s and photoperiod is 10-16 h/d and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4.

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘975 patent. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilodeau, S. et al. (“An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019).

The claims are broadly drawn to a method for promoting accumulation of cannabinoid substances comprising adding an irradiation of a green light into an indoor growing environment of cannabis to improve the accumulation of levels and yields of THC and CBD and where the green light has a peak wavelength at 505-526 nm and having a combined irradiation with other wavelength bands and where the light source is a LED light source in the indoor growing environment and that the blue light has a peak wavelength at 440-460 nm and red light has a peak at 655-690 nm.

et al. disclose that light properties play a critical role in secondary metabolite synthesis and accumulation (see abstract and pg. 10, left col., 2nd para bridging to top of right col.). Bilodeau et al. disclose that cannabinoids such as CBD and THC showed higher concentrations (i.e. improved yields) under LED light treatments (see pg. 10, top of right col. and TABLE 1). Bilodeau et al. also disclose using a LED as a light source in an indoor growing environment (pg. 9, left col.2nd para). Bilodeau et al. also discloses that LED has low heat emission which allows them to be placed in the plant canopy for maximum cannabinoid yields (pg. 11, left col. 1st para). Additionally, Bilodeau et al. disclose red light has a 650-670 nm (i.e. 655-690), blue light 450-520 nm (i.e. 440-460) and green light 520-560 nm (i.e. 505-526 and 515-523) (pg. 5, right col., page 6, right col., page 7, left col.). 

The light regulation method for promoting accumulation of THC and CBD by using red, blue and green irradiation in an indoor growing environment with LED as a light source as disclosed in Bilodeau et al. meet the limitations of claim 1 as the method comprises using a light regulation method for promoting accumulation of THC and CBD and thus anticipates the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bilodeau et al. (“An Update on Plant Photobiology and Implications for Cannabis Production,” Frontiers in Plant Science, Vol.1, pages 1-15, March 2019) in view of Hawley et al. (“Improving Cannabis Bud Quality and Yield with Subcanopy Lighting,” HortScience 53(11):1593-1599, 2018), Kim et al. (“Green-light Supplementation for Enhanced Lettuce Growth under Red-Blue-light-emitting Diodes,” HortScience 39(7):1617-1622, 2004), Runkle (“Growing Plants with Green Light,” Greenhouse Product News, June 2017, https://gpnmag.com/article/growing-plants-with-green-et al. (“LEDs for energy efficient greenhouse lighting,” Renewable and Sustainable Energy Reviews 49(2015):139-147).

The claims are broadly drawn to a light regulation method for promoting accumulation of cannabinoid substances by adding an irradiation of green light into an indoor growing environment of cannabis to improve the accumulation of levels and yields of THC and CBD, where the light source is an LED light source, where the green light peak wavelength is 505-526 nm  and the LED light source comprises 18-42% green light as well as 11.6-16.4% blue light and 46.4-65.6% red light and a combined irradiation with other wavelength bands or independent irradiation and where the blue light with a peak wavelength of 440-460 nm, a red light with a peak wavelength of 655-690 nm and a green light with a peak wavelength of 505-526 nm and where the ratio of the photon number of the blue light to the photon number of the red light is 1:4 and the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material and where the initial light intensity is 80 µmol/m2s and where a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d.

Regarding claims 1-2, 5, 7-8 and 12, Bilodeau et al. teach that light properties play a critical role in secondary metabolite (which reads on cannabinoids, THC and CBD) synthesis and accumulation (abstract and page 10, left col., 2nd para bridging to top of right col.). By manipulating LED light spectra, it is possible to minimize operation costs while maximizing cannabinoid yield, including tetrahydrocannabinol (THC) and cannabidiol (CBD) (see abstract and pg. 10, left col., 2nd para bridging to top of right col.). Bilodeau et al. disclose that cannabinoids such as CBD and THC showed higher concentrations (i.e. improved yields) under LED light treatments (see pg. 10, top of right col. and TABLE 1). Bilodeau et al. also disclose using a LED as a light source in an indoor growing environment (pg. 9, left col.2nd para). Bilodeau et al. also discloses that LED has low heat emission which allows them to be placed in the plant canopy for maximum cannabinoid yields (pg. 11, left col. 1st para). Additionally, Bilodeau et al. disclose red light has a 650-670 nm (i.e. 655-690), blue light 450-520 nm (i.e. 440-460) and green light 520-560 nm (i.e. 505-526 and 515-523) (pg. 5, right col., page 6, right col., page 7, left col.). Bilodeau et al. also teaches the cannabis plants have been grown under light intensities ranging from 300 to 2000 µmol/m2s (page 4, top of right col.).

Bilodeau et al.  do not teach that the LED light source is realized directly by a LED chip or by using the LED chip to excite a phosphor material or that the green light is 25-42% in the LED. 
Bilodeau et al. do not teach wherein the light source comprises 31-37% green light or that the green light is 25-42% in the LED.   Bilodeau et al. do not teach wherein the LED light source comprises 18-42% green light as well as 11.6-16.4% blue light and 46.4-65.6% red light, wherein the ratio of the photon number of the blue light to the photon number of the rid light is 1:4, or wherein the initial light intensity is 80 µmol/m2s and where a maximum light intensity is 1000 µmol/m2s and photoperiod is 10-16 h/d.

Regarding claims 1, 5, and 11-12, Hawley et al. teach that using RGB light treatments greatly increased yield and concentrations of THC in cannabis bud tissue (see abstract; top of pg. 1595, middle and right col. bridging to top of pg. 1596; Table 2). Hawley et al. teach that LED lights were used in an indoor growing environment (pg. 1593, right col., last para).   Hawley et al. also teach the photosynthetic photon flux at 80 µmol/m2s and at 500 µmol/m2s (which reads on an initial light intensity is 80 µmol/m2s and a maximum of light intensity is 1000) and the photoperiod is 12 hours (i.e. 10-16 h/d) (see Table 1).

Regarding claims 2-3 and 6-9, Kim et al. teach a green-light supplementation at 24% green light (500-600 nm) with the red and blue LEDs light treatment (see abstract and page 1618, left col., 2nd para). Additionally, as shown in Table 1 (see RGB column “Fraction (%)” and page 1620, right col., 3rd para), 15% is blue light (i.e. 11.6-16.4%), 61% is red light (i.e. 46.4-65.6%) and 24% green light (i.e. 18-42%) and which also shows that the blue light to red light ratio is 1:4.  Kim et al. also teach the blue light peak wavelength of 400-500 nm (440-460 nm), red light peak wavelength of 600-700 nm (i.e. 655-690 nm) and green light a peak wavelength of 500-600 nm (i.e. 505-526 nm) (page 1618, left col.1st para).

Regarding claims 4, 13-14, Runkle teaches that using green light in LEDs at 25% to 50% (i.e. 25-42%) in plant growth applications. Runkle also teach that under higher proportions of green some experiments indicate that green light can actually promote extension growth similar to the 

Regarding claims 2 and 10, Singh et al. teach that LED light source contains a LED chip (page 140, right col., 1st para). Singh et al. also teaches that LEDs as light sources for greenhouse lighting (i.e. indoor growing environment) can be sustainable and highly efficient (see abstract). LEDs can be placed closed to the crop surfaces without risk of overheating and stressing the plants (page 140, right col., 1st para). LEDs has the ability to control spectral composition of blue, green red, and far-red wavelengths (page 141, left col. 1st para). Singh et al. also teaches that green light contributes to plant growth and development and when used in combination red, blue and far-red lights (provided by LEDs) shows important physiological effects (page 142, bottom left col. bridging to top of right col.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use a green light to promote accumulation of levels and yields of cannabinoid substances as taught in the cited references. It would have been obvious to use a green light that has a peak wavelength at 505-526 nm with an LED light source in an indoor growing environment to improve the accumulation of tetrahydrocannabinol (THC) and cannabidiol (CBD) as it was known that green light with the peak wavelength of 505-526 nm improves the accumulation of levels and yields of THC and CBD as taught in Bilodeau et al. and Hawley et al.

The person of ordinary skill would have found it obvious to combine the references because ordinarily skilled artisans would have recognized the reasons for combining the cited references which disclose known information regarding blue, green and red peak wavelengths and specifically green light in improving cannabinoid substance levels and would have known how to do so. The person of ordinary skill in the art would further have expected that the combination of references would improve levels and accumulation of cannabinoid substances because Bilodeau et al. and Hawley et al. each teach the benefits of using a green light effectively. Therefore, it would have been obvious to improve the accumulation of levels and yields of 

One would have been motivated to manipulate the light spectrum, percentages and wavelengths of light to obtain the claimed invention because it was known in the art to use a green light at the claimed wavelengths and percentages to improve the accumulation of levels and yields of THC and CBD as taught in Bilodeau et al. and Hawley et al. Additionally, it would have been obvious to use a LED light source in an indoor growing environment because it was known that LED lights are energy efficient, has the ability to control spectral composition of blue, green, red and far-red wavelengths, can be placed close to crop surfaces without the risk of overheating and stressing the plants, reduction in watering and ventilation maintenance as taught in Singh et al. and LED light source has been used in cannabis production in an indoor growing environment as disclosed by Bilodeau et al. and Hawley et al.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the method as it was commonly known in the art to use a green light with the claimed peak wavelength to improve the accumulation of levels and yields of cannabinoid substances as taught in the cited references.
 
Therefore, one of ordinary skill would expect a reasonable expectation of success on obtaining the claimed invention. Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   


Summary
No claim is allowed.





Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661